DETAILED ACTION
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner agrees with arguments presented in the response filed 6/27/2022 that the prior art of record does not anticipate all of the limitations currently presented in the claims.  Bolkhovitin (previously cited) does not specifically disclose that a host interface has a bandwidth higher than a control bus interface, that the control bus interface is configured to use a different communication protocol than a storage interface protocol of the host interface, nor establishing, through said control bus interface, peer communication with a target peer device from the plurality of peer devices.  Gao et al. US Patent Application Publication No. 2010/0088531 describes a hybrid-system computer including performing control information interaction through a low-speed SMBus control bus but it does not explicitly describe all of the limitations currently presented in the claims.  Bonar et al. US Patent Application Publication No. 2010/0124196 describes a system for dynamic automatic communication path selection, distributed device synchronization and task delegation; permitting two devices to establish a low-bandwidth connection using a Peer-to-Peer communication path, exchange transient communications addresses for current high-bandwidth networks that they are currently connected to, and then establish a high-bandwidth communication path between devices but does not explicitly describe all of the limitations currently presented in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
August 13, 2022

/Christopher D Birkhimer/Primary Examiner, Art Unit 2136